                                      1   JORDAN S. ALTURA (SBN: 209431)
                                          jaltura@grsm.com
                                      2   JENNIFER N. WAHLGREN (SBN: 249556)
                                          jwahlgren@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      5   Facsimile: (415) 986-8054

                                      6   Attorneys for Defendants
                                          AMERIPRISE AUTO & HOME INSURANCE AGENCY, INC. and
                                      7   IDS PROPERTY CASUALTY INSURANCE COMPANY

                                      8   Kamlesh Banga
                                          P.O. Box 5656
                                      9   Vallejo, CA 94591
                                          Telephone: (707) 342 – 1692
                                     10
                                          PLAINTIFF IN PRO PER
                                     11
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12                             UNITED STATES DISTRICT COURT
     San Francisco, CA 94111




                                     13                             EASTERN DISTRICT OF CALIFORNIA

                                     14

                                     15   KAMLESH BANGA,                              Case No. 2:18-cv-01072-MCE-AC
                                     16                Plaintiff,                     STIPULATION TO SELECT NEW
                                                                                      MEDIATOR AND CONTINUE THE
                                     17         vs.                                   DEADLINE TO COMPLETE
                                                                                      MEDIATION; [PROPOSED] ORDER
                                     18   AMERIPRISE AUTO & HOME INSURANCE
                                          AGENCY AND DOES 1 through 10 inclusive
                                     19
                                                       Defendant.
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                            STIPULATION TO SELECT NEW MEDIATOR AND EXTEND TIME TO COMPLETE
                                                               MEDIATION; [PROPOSED] ORDER
                                      1          Plaintiff Kamlesh Banga, in pro per (“Banga”), and Defendants Ameriprise Auto & Home

                                      2   Insurance Agency, Inc. and IDS Property Casualty Insurance Company (collectively

                                      3   “Ameriprise”), by and through their attorneys of record, hereby stipulate as follows:

                                      4          WHEREAS, Banga and Ameriprise selected John Whitesides as their mediator through the

                                      5   Voluntary Dispute Resolution Program (“VDRP”). According to the local rules, the deadline for

                                      6   the parties to complete the VDRP session is July 11, 2019. Local Rule 271(j)(1).

                                      7          WHEREAS, Mr. Whitesides disclosed potential conflicts of interest with this matter to

                                      8   Banga and Ameriprise;

                                      9          WHEREAS, Banga and Ameriprise have met and conferred, and agree that a new neutral

                                     10   should be appointed through the VDRP. Banga and Ameriprise also agree the deadline to complete

                                     11   the VDRP session should be continued by 45 days to allow additional time for the parties to appoint
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   a new neutral and schedule the VDRP session.
     San Francisco, CA 94111




                                     13          THEREFORE, IT IS HEREBY STIPULATED AND AGREED:

                                     14          John Whitesides should be dismissed as the appointed neutral in this case and a new

                                     15   mediator should be selected through the VDRP. The deadline to complete the VDRP session

                                     16   should be continued by 45 days to August 26, 2019.

                                     17          SO STIPULATED.

                                     18   Dated: June 13, 2019

                                     19                                                By /s/ Kamlesh Banga (as authorized on 6/13/19)
                                                                                              Kamlesh Banga
                                     20                                                PLAINTIFF IN PRO PER
                                     21

                                     22   Dated: June 13, 2019                         GORDON REES SCULLY MANSUKHANI, LLP
                                     23

                                     24                                                By /s/ Jennifer N. Wahlgren
                                                                                              Jordan S. Altura
                                     25                                                       Jennifer N. Wahlgren
                                                                                       Attorneys for Defendants
                                     26                                                AMERIPRISE AUTO & HOME INSURANCE
                                                                                       AGENCY, INC. and IDS PROPERTY
                                     27                                                CASUALTY INSURANCE COMPANY
                                     28                                       -1-
                                             STIPULATION TO SELECT NEW MEDIATOR AND EXTEND TIME TO COMPLETE
                                                                MEDIATION; [PROPOSED] ORDER
                                      1                                       [PROPOSED] ORDER

                                      2          Pursuant to the above Stipulation entered into by the parties,

                                      3          IT IS HEREBY ORDERED:

                                      4          John Whitesides shall be dismissed as the appointed neutral and a new mediator shall be

                                      5   selected through the VDRP. The deadline to complete the VDRP session shall be continued by 45

                                      6   days to August 26, 2019.

                                      7          IT IS SO ORDERED.

                                      8   Dated: June 14, 2019

                                      9

                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                      -2-
                                            STIPULATION TO SELECT NEW MEDIATOR AND EXTEND TIME TO COMPLETE
                                                               MEDIATION; [PROPOSED] ORDER
